TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00541-CV




Shalanda Augillard, Appellant

v.

Tiffany Madura and Richard Toro, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
NO. 06-0762, HONORABLE WILLIAM HENRY, JUDGE PRESIDING


            
                                                C O N C U R R I N G   O P I N I O N
 
                        I concur in the judgment only.  
 
                                                            __________________________________________
                                                            Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Filed:   June 20, 2008